Citation Nr: 1109983	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On January 4, 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service-connected disability evaluations do not currently meet the threshold rating requirements for an award of TDIU.

2.  The Veteran's service-connected left and right knee disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet the threshold rating requirements to establish eligibility for a schedular rating of TDIU, he or she may still be entitled to TDIU on an extra-schedular basis if it is established that the veteran is unable to secure or follow substantially gainful employment as a result of the effect of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In July 2008, the Veteran filed a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  At that time, he was service connected for (1) right knee osteoarthritis, evaluated as 30 percent disabling; (2) degenerative changes of the left knee, evaluated as 30 percent disabling; (3) left tibial plateau with tear of medial meniscus, residuals of fracture, evaluated as 20 percent disabling; and (4) right knee instability associated with left tibial plateau disability, evaluated as 20 percent disabling.  His combined disability evaluation was 80 percent, which included a bilateral factor of 6.9 percent.  Thus, in accordance with the "common etiology" provision of 38 C.F.R. § 4.16(a) and by application of the combined ratings table found at 38 C.F.R. § 4.25, the Board finds the minimum percentage requirements for a rating of TDIU were satisfied at the time that the Veteran filed his VA Form 21-8940.  See 38 C.F.R. § 4.16(a).  

However, the RO considered the Veteran's VA From 21-8940 to be not only an application for increased compensation based on unemployability, but also a claim for increased ratings for his right and left knee disabilities; the RO therefore scheduled the Veteran for a VA examination to assess the severity of his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.").  In September 2008, the RO proposed to reduce the Veteran's 30 percent ratings for the left knee and right knee osteoarthritis to 10 percent, based on the findings in a July 2008 VA examination report.  

In November 2008, the RO denied the Veteran entitlement to TDIU upon finding that his VA From 21-8940 was incomplete with regard to his employment history.  The Veteran disagreed with that decision and submitted the report of a November 2008 private medical examination.  He was afforded another VA examination in December 2008, and in May 2008 the RO issued a statement of the case in which it continued the denial of TDIU.  In June 2009, the RO reduced the Veteran's two 30 percent disability evaluations to 10 percent, effective August 1, 2009.  (The propriety of that reduction is not currently before the Board.)

Regarding the Veteran's employability, the evidence of records shows that the Veteran was self-employed as a field and architectural inspector for multi-family projects until January 2008.  On VA examination in July 2008, the Veteran reported that he had stopped working due to his service-connected disabilities.  He indicated that his job required him to be able to walk and ascend and descend stairs on a continual basis for longer than he was able due to his knee disabilities.  The examiner did not opine on the Veteran's employability at that time.  It was noted, however, that he was unable to engage in activities or projects that required him to squat, kneel, or climb ladders or stairs.

The November 2008 private medical examination report records that the Veteran was no longer performing field inspections, but was assisting in the office with paperwork.  Although the private examiner commented on the severity of the Veteran's service-connected knee disabilities, he did not opine as to whether the Veteran was unemployable on account of those disabilities.  

On VA examination in December 2008, it was noted that the Veteran was then currently employed.  It was stated that he was self-employed as an architectural inspector but that, for the previous 11 months, he had been unable to perform his job due to the uneven terrain and unknown obstacles at construction sites.  The examiner recorded that since January 2008, the Veteran had been doing paperwork and was having his son help out with the inspections.  The examiner found that the Veteran's knee disabilities had significant effects on his usual occupation; the effects on occupational activities were noted to be decreased mobility, problems with lifting and carrying, and decreased strength. 

During his January 2011 hearing, the Veteran indicated that his expertise was in apartment construction, which required him to be in the field monitoring construction.  He stated that he had worked as a field inspector since 2003.  He further stated that he had stopped working on account of the severity of his knee disabilities because he could no longer walk up and down stairs repetitively, nor could he walk on rough terrain.  As to his education and past employment experience, the Veteran stated that he had completed three years of college and had worked in the mortgage business 40 years ago.  

Based on the evidence of record, to include the Veteran's lay assertions, the Board finds that a rating of TDIU is not warranted on a schedular or extra-schedular basis at any point since the Veteran filed his VA Form 21-8940 in July 2008.  This findings results regardless of whether or not the Veteran is found to meet the minimum percentage requirements for a rating of TDIU.  This is because there has been no finding by a medical professional, and the evidence does not indicate, that the Veteran's service-connected right and left knee disabilities preclude him from securing and following a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Rather, the evidence shows that although the Veteran was unable engage in work as a field inspector as of January 2008, he was able to perform the paperwork and other office duties required to maintain his business.  The Board considers this to be evidence that the Veteran is at least able to engage in sedentary employment.  This appears especially so given his level of education and his experience with more sedentary activities.

Accordingly, the Board finds that a rating of TDIU must be denied and it is not necessary for the case to be submitted to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) based on the fact that the evidence of record indicates that the Veteran is employable.  Although the objective evidence demonstrates that the Veteran may be limited in the type of employment he would be able to engage in, it simply does not support a finding that the Veteran is unemployable.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. §§ 3.102, 4.3.  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.").  

The RO received the Veteran's application for increased compensation based on unemployability in July 2008.  That same month, the RO sent to him a letter notifying him that to be entitled to a TDIU rating, the evidence must show that his service-connected disabilities prevented him from performing the mental and/or physical task required to obtain or maintain substantially gainful employment.  The letter further informed him of the threshold rating requirements of 38 C.F.R. § 4.16(a) and of the requirements for entitlement to a rating of TDIU on an extra-schedular basis.  The letter also advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include relevant records not held by any Federal agency.  The letter also included the notice elements required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the July 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were fulfilled.

Regarding the duty to assist, the Board is satisfied that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  In that regard, the Board finds that all available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes VA examination reports, VA outpatient treatment records, private medical evidence, and statements by the Veteran, to include his January 2011 hearing testimony.  The Veteran has not indicated that there are outstanding records relevant to the issue on appeal that VA should have obtained, nor is the Board aware of any.  

Further, in July and December 2008, the Veteran was afforded VA examinations to determine the severity of his service-connected right and left knee disabilities.  The VA examiners acknowledged the Veteran's assertion that he could no longer work due to his service-connected knee disabilities.  The December 2008 examiner specifically considered the occupational effects of the Veteran's service-connected knee disabilities.  The Board is satisfied that these examination reports, along with the private medical evidence and lay testimony offered by the Veteran, provides the Board with an assessment of the Veteran's disability picture as it relates to his employability and in the context of the rating criteria.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination


ORDER

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


